DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment and argument filed 5/19/2022, in response to the final rejection, under the after-final consideration pilot 2.0 (AFCP 2.0), are acknowledged and have been fully considered. Any previous rejection or objection not mentioned herein is withdrawn.
Claims 1-16 and 18 are pending and have been examined on the merits.
		
EXAMINER’S COMMENT
Applicant’s amendment and argument resulting in the incorporating of the effective amount phrasing; the amendment to replace the phrase “synthetic preservative” with the species of one or more of benzalkonium chloride, benzoic acid or a salt or ester thereof, benzyl alcohol, a cresol, chloroxylenol, citric acid or a salt thereof, formic acid, 0-cymen-5-ol, phenoxyethanol, a propionate salt, a salicylate salt, sorbate, triclosan, triclocarban, or glycinate; and further reciting a formulation/form of a topical cream, lotion, salve, paste, serum, gel, ointment, or foam – are considered persuasive over the grounds of rejection of record. 
The claimed invention has been examined on the merits and found allowable.
EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The amendment is presented to address mere formal matters not affecting the scope of the invention as claimed.
 In the Claims:
In claim 2 at line 1, the phrase   “claim 2, wherein”   has been amended to recite the phrase  --claim 1, wherein--.

Reasons for Allowance:
The claims are considered allowable for the following: Li (CN ‘921, of record) is considered the closest art. However, the instant claims are distinguished over Lim at least in part in that Li is drawn to oral compositions whereas the instant claims are materially different and in the form of topical formulations (cream, lotion, salve, paste, serum, gel, ointment, or foam) and which compositions are not taught or reasonably suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-16 and 18 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655